Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated October 13, 2022, has been received. By way of this submission, Applicant has amended claims 1 and 11 and cancelled claims 10 and 20.
Claims 1, 6-9, 11, 16-19, and 21-26 are currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated May 2, 2022.

Claim Objections
Claim 11 is objected to because of the following informalities: There is a typographical error in claim 11: "...a multispecific antibody capable of binding to CD3 and the tumor antige; and...". It appears that a letter is missing from the word "antigen". Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 6-11, and 16-26 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, with regards to the phrase "cytotoxicity-impaired T cell".
Applicant's amendment to the claims has addressed this issue, and this rejection is hereby withdrawn.
Claims 1, 6-11, and 16-26 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 	
Applicant's amendment to the claims has addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 6-11, and 16-26 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendment to the claims has addressed this issue, and this rejection is hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16-19, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This new ground of rejection is necessitated by Applicant's amendments to the claims, dated October 13, 2022.

Claim 11 as amended recites a step of (c) contacting a CD4+ T cell expressing CD3 and a cell expressing the tumor antigen with a multispecific antibody capable of binding to CD3 and the tumor antige[n]. However, the "system" of claim 11 has been previous constructed to mean a kit (see the Office action dated October 13, 2020, at page 4). The amendment to the claim introduces an active method step in the middle of product steps; CD4+ T cells expressing CD3; cells expressing the tumor antigen, and a means for measuring expression of CD62L. It is not apparent how an active contacting step is meant to be integrated into a kit claim.
The addition of "wherein the average distance between the T cells and the cells expressing the tumor antigen is no more than about 0.3 mm" is also indefinite, as the kit lacks any sort of structure to determine how the two cells are meant to be combined. A kit claim is only the components of the kit. There is nothing in the claim which relates to how the two cells are meant to be placed in combination with each other. For example, does the measurement happen prior to the contacting, or after? The skilled artisan would not be appraised as how to interpret such a claim.
For the purpose of claim construction, item (c) of the claim is interpreted to mean solely any bispecific antibody.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11, 16-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Applicant argues that independent claim 11 recites "contacting a CD4+ T cell expressing CD3 and a cell expressing the tumor antigen with a multispecific antibody capable of binding to CD3 and the tumor antigen," and that the multispecific antibody is not a natural product, and the claims are therefore not directed to a judicial exception.
Applicant's arguments have been considered fully but are not found to be persuasive. 
First, the claim recites the use of a multispecific antibody, not the multispecific antibody itself. Applicant's amendment adds a process step to what was previously construed to be a kit claim (see the Office action dated October 13, 2020, at page 4). It is not clear which of the four statutory categories of invention the claim is intended to be directed to.
As stated previously, the "system" of the claim is interpreted to mean a "kit". There is no structure around the individual components of the kit, therefore they are not integrated into a practical application. Nothing in the claim suggests how each individual component is meant to relate to one another.
The addition of a means for measuring in item (d) and arguably the multispecific antibody in item (c) are recited at a high level of generality, and amount to no more than well-understood, routine, conventional activities previously known to the industry. For example, Eissler (Mol Med. 2013 Apr 30;19(1):54-61, cited previously), describes experiments performed with the bispecific antibody Surak, which is able to bind CD3 and the tumor antigen GD2 (page 55, center column, "Bispecific Ig Constructs"). De Goeji also teaches a method of testing the ability isolated bispecific antibodies which bind to CD3 and HER2 to activate T cells, (para. 0558-0563 and Figure 13). While De Goeji does not explicitly teach that a cellular synapse is formed between the first cell and the second cell upon binding of the multispecific antibody to CD3 and HER2, or that activation of the first cell indicates cellular synapse formation or that the multispecific antibody is capable of inducing cellular synapse formation, the multispecific antibody taught in De Goeji, in its normal and usual operation, would induce cellular synapse formation between the first and second cells. The addition of a multispeicific antibody to a kit for determining cellular synapse formation would therefore be a well-understood, routine, conventional activity previously known to the industry, and is recited at a high level of generality. MPEP 2106.05(d).
This rejection is therefore maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eissler (Mol Med. 2013 Apr 30;19(1):54-61).
Applicant argues that Eissler does not teach every limitation of the claims as amended; specifically, the average distance between T cells and B78-D14 cells in Eissler cannot be calculated using the method described in the instant application.
Applicant's arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new rejection, necessitated by Applicant's amendments to the claims, is hereby issued:

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eissler (Mol Med. 2013 Apr 30;19(1):54-61) as evidenced by Yang (PLoS One. 2011; 6(7): e22560) and Krummel (J Clin Immunol. 2010; 30(3): 364–372).
Eissler teaches that CD62L is lost from the surface of T cells upon activation with a bispecific antibody and engagement with a dendritic cell (Figure 1B and page 56, center column). Eissler describes this experiment performed with the bispecific antibody Surak, which is able to bind CD3 and the tumor antigen GD2 (page 55, center column, "Bispecific Ig Constructs"). While Eissler does not explicitly teach that an immunological synapse is formed upon bispecific antibody engagement, Yang teaches that upon formation of the immunological synapse, CD107a is expressed and CD62L is shed from CD8+ T cells upon engagement with a tumor antigen (page 2, left column, second paragraph). Yang further teaches that the shedding of CD62L from T cells following mitogen stimulation (which simulates T cell activation) is well studied (page 3, right column, second paragraph). Yang also describes the dynamics of CD62L shedding in response to T cell engagement with a tumor antigen (Figure 4A). Eissler therefore inherently teaches this limitation of claim 1.
The T cells of Eissler are enriched from sterile spleen suspensions from C57BL/6 mice (page 55, center column, second paragraph). These T cells are also CD4+ helper cells (Figure 1B). Eissler also teaches that Surek binds to CD3 on T cells (page 56, left column, last paragraph). Therefore, the T cells must be expressing CD3. Eissler therefore inherently teaches these limitations of claim 1. There is nothing in the claims that requires that the population of T cells must be pure.
Eissler also teaches that CD69 is a marker for T cell activation (Figure 1A and page 56, center column). Under the broadest reasonable interpretation of the claim term "reporter gene”, CD69 expression of the surface of T cells can be used to infer presence of an immunological synapse. Eissler therefore inherently teaches this limitation of claim 7.
In response to Applicant's arguments, first, there is no method of calculating the average distance required by the claim, nor is there any requirement for co-culture of the two cells by any specific method. Such limitations cannot be read into the claim.
The limitation of the claim also does not specify whether or not the cells are at the stated average distance before or after the immunological synapse has been established. Krummel states that cells which are connected by immunological synapse are separated by 15-100 nanometers, or 0.015-0.1 millimeters, which is well within the recited limitation of the claim. The cells of Eissler, in their normal course of operation, would therefore inherently have an average distance no more than 0.3 mm, especially given the relative percentage of cells which are synapsed (see Figure 1A of Eissler).
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11, and 16-26 were previously rejected under 35 U.S.C. 103 as being unpatentable over De Goeji (US 20130189271 A1) in view of Yang (PLoS One. 2011; 6(7): e22560) and Patel (Cancer Res. 2010 December 15; 70(24): 10141-10149).
Applicant argues that the cited references do not teach every limitation of the claims as amended; specifically, the average distance between the effector cells and the target cells of De Goeji cannot be calculated using the method described in the instant specification.
Applicant's arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new rejection, necessitated by Applicant’s amendments to the claims, is hereby issued:

Claims 1, 6-9, 11, 16-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over De Goeji (US 20130189271 A1) in view of Krummel (J Clin Immunol. 2010; 30(3): 364–372), Yang (PLoS One. 2011; 6(7): e22560) and Patel (Cancer Res. 2010 December 15; 70(24): 10141-10149).
De Goeji teaches a method of testing the ability isolated bispecific antibodies which bind to CD3 and HER2 to activate T cells, (para. 0558-0563 and Figure 13). While De Goeji does not explicitly teach that a cellular synapse is formed between the first cell and the second cell upon binding of the multispecific antibody to CD3 and HER2, or that activation of the first cell indicates cellular synapse formation or that the multispecific antibody is capable of inducing cellular synapse formation, the multispecific antibody taught in De Goeji, in its normal and usual operation, would induce cellular synapse formation between the first and second cells. Similarly, the use of an multispecific antibody which binds to CD3 on T cells must require that the cells express CD3. De Goeji therefore inherently teaches these properties of claim 1. MPEP § 2112.02.
Additionally, Krummel states that cells which are connected by immunological synapse are separated by 15-100 nanometers, or 0.015-0.1 millimeters, which is well within the recited limitation of the claim. The cells of De Goeji, in their normal course of operation, would therefore inherently have an average distance no more than 0.3 mm, or 0.1 mm as required by claims 23 and 26.
De Goeji further teaches that the above bispecific antibody may be used as part of a kit to determine T cell activation (para. 0475-0478).
However, De Goeji does not teach the use of CD62L as a biomarker of T cell activation.
Yang teaches that upon formation of the immunological synapse, CD107a is expressed and CD62L is shed from CD8+ T cells upon engagement with a tumor antigen (page 2, left column, second paragraph). Yang further teaches that the shedding of CD62L from T cells following mitogen stimulation (which simulates T cell activation) is well studied (page 3, right column, second paragraph). Yang also describes the dynamics of CD62L shedding in response to T cell engagement with a tumor antigen (Figure 4A).
Patel teaches a method to monitor T-cell activation in living subjects by linking a reporter gene, such as luciferase, to the Granzyme B promoter (pGB), whose transcriptional activity is known to increase during T-cell activation (Abstract and page 3, seventh paragraph). Patel also teaches the use of Jurkat T cells in their experiments to monitor T cell activation (see, e.g., page 10147, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Yang and Patel with the teachings of De Goeji and Krummel to arrive at the claimed invention. Whereas De Goeji relies upon a cytolytic assay to detect T cell activation, Yang teaches that the shedding of CD62L is another indicator of T cell activation upon engagement with a tumor antigen, prior to cell lysis. It would have been a matter of simple substitution to test for shedding of CD62L instead of lysis of cancer cells to indicate T cell activation, including measuring a decrease of CD26L on the surface of the cell.
In response to Applicant's arguments, first, there is no method of calculating the average distance required by the claim, nor is there any requirement for co-culture of the two cells by any specific method. Such limitations cannot be read into the claim.
The limitation of the claim also does not specify whether or not the cells are at the stated average distance before or after the immunological synapse has been established. Krummel states that cells which are connected by immunological synapse are separated by 15-100 nanometers, or 0.015-0.1 millimeters, which is well within the recited limitation of the claim. The cells of De Goeji, in their normal course of operation, would therefore inherently have an average distance no more than 0.3 mm.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Offner (Mol Immunol. 2006 Feb;43(6):763-71) teaches that cytolytic human T cell synapses can be triggered by a CD3-bispecific T cell engager (BiTE) (abstract).

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644